


Exhibit 10.1


Form of RSU Agreement




[Grant Date]




[Participant Name]




Dear [Participant Name]:


I am very pleased to announce that, effective [Grant Date] (“Grant Date”), the
Board of Directors of Universal Technical Institute, Inc. (“Company”) has
granted you restricted stock units for [Number of Shares Granted] shares of the
Company's common stock under Article 10.2 of the Universal Technical Institute,
Inc. 2003 Incentive Compensation Plan, as amended (“Plan”). This letter serves
as the Restricted Stock Unit Agreement (“Agreement”) between the Company and you
(“Grantee”).


RECITALS
A.    The Company has adopted the Plan to provide incentives to attract and
retain those individuals whose services are considered valuable by providing
them an opportunity to own stock in the Company.
B.    The Company believes that entering into this Agreement with you is
consistent with those purposes. Any capitalized term not defined in this
Agreement is defined in the Plan.
NOW, THEREFORE, the Company and you agree as follows:
AGREEMENT
1.GRANT OF RESTRICTED STOCK UNITS. Subject to the terms of this Agreement and
the Plan, the Company grants to you [Number of Shares Granted] restricted stock
units (“Restricted Stock Units”). Each Restricted Stock Unit represents the
right to receive one share of the Company's common stock (“Stock”), subject to
any adjustments pursuant to Section 5.A or 6 of this Agreement or Article 14 of
the Plan and subject to the restrictions and conditions of this Agreement and
the Plan.


2.YOUR RIGHTS AS A GRANT RECIPIENT. The Restricted Stock Units granted pursuant
to this award do not and shall not entitle Grantee to any rights of a holder of
Stock of the Company. Grantee shall have no voting rights, dividend rights or
other stockholder rights until such time as the Restricted Stock Units are paid
out in Stock pursuant to Section 5 hereof, and no dividend equivalents will
accrue on the Restricted Stock Units. The rights of Grantee with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which such rights become vested in accordance with Section 4 hereof. The
Restricted Stock Units and your rights and obligations relating to them shall at
all times be subject to the provisions of the Plan as in effect from time to
time. The Plan is a part of this Agreement.


3.TRANSFER RESTRICTIONS. No Restricted Stock Units granted under this award may
be sold, transferred, pledged, assigned, encumbered or otherwise alienated,
hypothecated or disposed of, other than by will or by the laws of descent and
distribution. Any attempted sale, transfer, pledge, assignment, exchange,
alienation hypothecation or disposition of any Restricted Stock Units in
violation of this Agreement will be invalid. In the event of Grantee's death,
any Stock distributable in settlement of vested Restricted Stock Units will be
delivered, at




--------------------------------------------------------------------------------




the time specified in Section 5 of this Agreement, to Grantee's beneficiary in
accordance with, and subject to, the terms and conditions hereof and of the
Plan.


4.CONTINUOUS EMPLOYMENT REQUIREMENT AND VESTING.


A.Continuous Employment Requirement. Except as provided in Section 4.B of this
Agreement or as determined by the Committee pursuant to the Plan, the Grantee
must remain in the continuous employ of or service to the Company (or a
Subsidiary) throughout the entire period from the Grant Date through each
Vesting Date (as defined below), or Grantee will forfeit any unvested Restricted
Stock Units and any Stock underlying such Restricted Stock Units. The Grantee's
continuous employment of or service to the Company (or a Subsidiary) will not be
deemed to have been interrupted by reason of a transfer of Grantee's employment
between the Company and a Subsidiary or an approved leave of absence.


B.Vesting Schedule. Subject to the terms and conditions of this Agreement,
including the requirements of Section 4.A, [____%] of the Restricted Stock Units
shall vest on each anniversary of the Grant Date, beginning with the one-year
anniversary of the Grant Date (each anniversary, a “Vesting Date”).


Notwithstanding the foregoing, all Restricted Stock Units shall vest upon (i)
your death, (ii) your Disability, or (iii) if, within one year following a
Change of Control, your employment with, or service to, the Company is
terminated without Cause or you terminate your employment or service for Good
Reason. If your employment with, or service to, the Company is terminated for
any other reason, all Restricted Stock Units that are at that time unvested
shall be forfeited as provided in Section 10.2(c) of the Plan. “Cause” shall
have the definition set forth in the Plan and shall additionally include your
willful and/or gross misconduct that results in significant harm to the Company
or its operations, properties, reputation, goodwill or business relationships as
determined by the Company in its sole reasonable discretion.
5.PAYOUT OF VESTED RESTRICTED STOCK UNITS.


A.Form of Payment. Vested Restricted Stock Units will be paid only in the form
of Stock. Fractional shares of Stock shall not be issuable hereunder. Unless
otherwise determined by the Committee, if the number of shares that would vest
pursuant to Section 4.B would result in a fractional share for a Vesting Date,
then the number of shares vested at that Vesting Date shall be rounded up to the
nearest whole share; provided, however, that the number of shares to vest as of
the last Vesting Date shall be rounded down to such number that will result in
the total number of shares vesting equaling the total number of Restricted Stock
Units set forth in Section 1. Fractional shares that result from tax withholding
pursuant to Section 6 shall be governed by that Section.


B.Timing of Payment. Unvested Restricted Stock Units shall be reflected in a
bookkeeping entry form maintained by the Company. No shares of Stock shall be
issued to Grantee prior to the date(s) on which the Restricted Stock Units vest
in accordance with Section 4. Promptly after any Restricted Stock Units vest
pursuant to Section 4, and in no event later than 2 ½ months after the end of
the calendar year in which such Restricted Stock Units vest, the Company shall
cause to be issued and distributed, in book-entry form, shares of Stock in
payment of such Restricted Stock Units to Grantee (or, if the Grantee is
deceased, to Grantee's beneficiary designated as permitted by the Plan);
provided, however, that if the Restricted Stock Units are characterized as
deferred compensation for purposes of Section 409A of the Code, payment of the
Restricted Stock Units will be made in a manner that complies with Section 409A.


6.FEDERAL AND STATE TAXES. You may incur certain liabilities for federal, state
or local taxes in connection with the grant, vesting or payment of the
Restricted Stock Units hereunder, and the Company may be required by law to
withhold such taxes. You hereby agree that the Company will withhold all
applicable taxes at the time of vesting or payment of the Restricted Stock Units
by reducing the number of shares issued to you by that number of shares having
an aggregate Fair Market Value which is necessary to satisfy the tax obligation
arising from the vesting or payment of the shares; provided, however, that you
will be liable for any deficiency. If the number of shares issuable to you
following satisfaction of the tax obligation (as described in the foregoing




--------------------------------------------------------------------------------




sentence) includes any fractional shares, you agree that the Company may issue
to you a cash payment in lieu of such fractional share. The Company or a
Subsidiary may, in the discretion of the Committee, provide for or require
alternative arrangements to satisfy applicable tax withholding requirements.


7.ADJUSTMENT OF SHARES. In the event of a change in the Company's capital
structure, Article 14 of the Plan shall govern any adjustment to the number of
Restricted Stock Units awarded to you pursuant to this Agreement.


8.SECTION 409A. Notwithstanding Section 5 hereof, in the event that Grantee is
entitled to receive shares of Stock as a result of the application of clause
(iii) of Section 4.B hereof due to a termination of employment following a
Change of Control, and is a “specified employee” (within the meaning of Section
409A of the Code) at the time of such termination of employment, Grantee will
not be entitled to receive any such shares of Stock before the date which is 6
months after his separation from service (as such term is defined for purposes
of Section 409A of the Code), unless the receipt of such shares prior to such
date is permitted under Section 409A, including pursuant to the application of
section 1.409A-1(b)(9)(iii) of the Treasury Regulations.


9.COMPLIANCE WITH LAWS; RESTRICTIONS ON AWARD AND STOCK. Notwithstanding any
other provision in the Plan or this Agreement to the contrary, the Company shall
not be obligated to issue or deliver any Stock hereunder, unless and until the
Board has determined, with the advice of counsel, that the issuance and delivery
of such Stock is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock delivered hereunder is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with Federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded. The Committee may place legends on any Stock
to reference restrictions applicable to the Stock. In addition to the terms and
conditions provided herein and in the Plan, the Board may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.


10.AMENDMENT OF PLAN AND THIS AGREEMENT. The Plan may be terminated, amended or
modified from time to time as provided therein. Except as otherwise provided in
the Plan, including without limitation, the provisions of Article 14, no
termination, amendment or modification of the Plan after the Grant Date will
adversely affect in any material way the Restricted Stock Units awarded under
this Agreement without the Grantee's written consent.


11.GOVERNING LAW. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of Arizona, without regard to conflicts-of-laws principles that would
require the application of any other law.


12.SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.


13.ELECTRONIC DELIVERY.  The Company may, in its sole discretion, decide to
deliver any documents related to grants awarded under the Plan or future grants
that may be awarded under the Plan by electronic means or request Awardees
consent to participate in the Plan by electronic means. Grantee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.






--------------------------------------------------------------------------------




14.ENTIRE AGREEMENT. This Agreement constitutes the entire, final, and complete
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by or liable for any statement, representation, promise, inducement,
commitment or understanding of any kind whatsoever not expressly set forth in
this Agreement.


[Signatures Follow]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and you have signed this Agreement, in each case
as of the day and year first written above. By your acknowledgement below, you
accept and agree to abide by the terms of this Agreement and you further agree
to be bound by and to comply with all terms and conditions of the Plan. By your
signature below, you acknowledge that you have received a copy of the Plan, and
understand that you may receive a copy of the Plan as amended and in effect at
any time by requesting a copy from the Company's Secretary. Please acknowledge
that you received this agreement by accepting through electronic submission.


UNIVERSAL TECHNICAL INSTITUTE, INC.






By:         /s/ Kim McWaters                                
Kim McWaters, CEO




I, [Participant Name], hereby acknowledge receipt of the foregoing award as of
[Grant Date].




Signature: _________________________________________
                         
    








